DETAILED ACTION
The present application is being examined under the Pre-AIA  first to invent provisions.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Gideon Samid, during a communication on February 8, 2021.

The claims have been amended as follows: 
24. (Cancelled) 

Reasons for Allowance
Claims 21, 37, 40 and 41 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Several methods have been proposed for creating digital money.  However, in order to make the best use of digital money, it is necessary to develop a practical, secure and robust applications in the following categories: (i) anonymity and security management, (ii) customer loyalty and reward points market, (iii) continuous payment, (iv) virtual banking, investment and risk management, (v) global money transfer, (vi) small and physical cash transfer, and (vii) government support services.  The instant claims attempt to meet the challenges above by disclosing a system that enables payments with digital coins without real time presence of the internet.  
The instant claims attempt to provide a system to generate digital coins that provides a convenient and secure way to perform transactions. The instant claim achieves this with a system comprising: a mint comprising a processor and memory storing instructions that, when executed by the processor, causes the processor to generate digital coins and serve as a coin redeeming authority (CRA); a first and second trader computing device each programmed to trade the digital coins; wherein the mint passes the digital coins to the first trader device and wherein the first trader device passes the digital coins to the second trader device until at least one of the first and second trader devices redeems the digital coin at the CRA; each digital coin of said digital coins comprising: a value bit string V concatenated to meta-data bit strings; wherein the value bit string represents the value of the digital coin and is comprised of v bits where the value of each bit {0,1} is randomly determined; wherein the meta data bit strings comprise a coin interpretation string, I, a coin attributes string, and a coin cryptographic parameters string, and where coin attributes are coin identification parameters, terms of payment parameters, and 1 and e1, where s1, marks a starting bit, in the first subsection, where 1 < s1 < v, and where e1 marks the end bit, in the bit count where: s1 < e1 < v; wherein, in the case where v-e1 > 1 the coin interpretation string, I, features a second set of attributes regarding a second subsection of the value bit string: scale, d2, that expresses a monetary value of a single bit in the second subsection, and end points, S2 and e2, where S2, marks the starting bit in the second subsection where e1 < S2 < v and where e2 marks the end bit of the second subsection where S2 < e2 < v; wherein, in the case where v-e2 > 1 the interpretation string, I, features additional sets of attributes regarding additional subsections of the value bit string, up to a total count of u subsections and u sets of attributes: 1,2,...u where for t=l,2,..u the set is comprised : scale, dt, and end points, st and et, where st, marks the starting bit in the tth subsection, and where v - et-i > 1 and also where et-i < st < v and where et marks the end bit in the tth subsection and where s, < e, < v; wherein, the value of the digital coin is computed as: Vcoin =Zdt* (et- st + 1)......for t=l,2,.....u; wherein the terms of payment parameters include, but are not limited to expiration date, redemption validity date, product or service: specific product or type that must be purchased by that coin, and any other logical term; wherein the terms of payment parameters puts the digital coin in a 'tethered state' in which the money referred to by the terms of payment parameters cannot be used as freely as regular money, but rather in a particular limited way, as specified by the terms of payment parameters; wherein the cryptographic parameters include standard means to insure integrity of the coin; wherein the cryptographic parameters are keys and data needed to execute cryptographic protocols and include: the coin identification string, the coin interpretation string, and the coin attributes string COin will pay an amount Vspiit < VCoin by constructing a split coin as follows: copying, by the at least one trader computing device, the meta data of the digital coin to the split coin, the value bit string in the split digital coin will be comprised of identities of p consecutive bits in the value bit string in the digital coin such that: split = di * p where di is the scale of the p consecutive bits in the value bit string of the digital coin; writing, by the at least one trader computing device, the location of the p bits string in the value bit string of the digital coin onto the split coin; checking, by a recipient trader computing device to whom the split coin is transferred, if the split coin is valid in accordance with the information encoded in the terms of payment string in the meta data; and applying, by the recipient trader computing device, the cryptographic parameters in the cryptographic parameters string to validate the authenticity of the received split coin.
A transaction product including a memory, a housing, an electrical connector and an account identifier. The housing encloses the memory. The electrical connector is securely electrically coupled with the memory and is configured to be selectively received by a socket of a computing device such that the computing device can access the memory via the electrical connector. The account identifier links the transaction product to an account or record, the account identifier being machine readable by a point-of-sale terminal such that value can be added to or deducted from the account or record using the account identifier is known at the time of the invention as evidenced by reference (US 7841538 B2 to Robertson). A token that has a 1 and e1, where s1, marks a starting bit, in the first subsection, where 1 < s1 < v, and where e1 marks the end bit, in the bit count where: s1 < e1 < v; wherein, in the case where v-e1 > 1 the coin interpretation string, I, features a second set of attributes regarding a second subsection of the value bit string: scale, d2, that expresses a monetary value of a single bit in the second subsection, and end points, 2 and e2, where S2, marks the starting bit in the second subsection where e1 < S2 < v and where e2 marks the end bit of the second subsection where S2 < e2 < v; wherein, in the case where v-e2 > 1 the interpretation string, I, features additional sets of attributes regarding additional subsections of the value bit string, up to a total count of u subsections and u sets of attributes: 1,2,...u where for t=l,2,..u the set is comprised : scale, dt, and end points, st and et, where st, marks the starting bit in the tth subsection, and where v - et-i > 1 and also where et-i < st < v and where et marks the end bit in the tth subsection and where s, < e, < v; wherein, the value of the digital coin is computed as: Vcoin =Zdt* (et- st + 1)......for t=l,2,.....u; wherein the terms of payment parameters include, but are not limited to expiration date, redemption validity date, product or service: specific product or type that must be purchased by that coin, and any other logical term; wherein the terms of payment parameters puts the digital coin in a 'tethered state' in which the money referred to by the terms of payment parameters cannot be used as freely as regular money, but rather in a particular limited way, as specified by the terms of payment parameters; wherein the cryptographic parameters include standard means to insure integrity of the coin; wherein the cryptographic parameters are keys and data needed to execute cryptographic protocols and include: the coin identification string, the coin interpretation string, and the coin attributes string will be signed by the mint using its private key in an asymmetric encryption; the cryptographic parameters will contain the signature, which will be interpreted by a trader using the mint's corresponding public key, and comparing the signature to the expected signature from these strings as they appear in the coin; wherein the at least one trader computing device holding a digital coin of value VCOin will pay an amount Vspiit < VCoin by constructing a split coin as follows: copying, by the at least one trader computing device, the meta data of the digital coin to the split coin, the value bit string in the split digital coin will be comprised of 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685